IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.A.,                                       : No. 156 WAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
M.G.,                                       :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 17th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue presented by petitioner and rephrased for clarity is whether it is

within the province of a trial court to diagnose a litigant with mental illness when the

record is devoid of any diagnosis by a mental health professional or testimony by a

mental health professional to support the diagnosis?